

Exhibit 10.19    


AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT


This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Amendment”), dated as of October 12, 2015, amends that certain
Second Amended and Restated Limited Liability Company Agreement of Springleaf
Financial Holdings, LLC, a Delaware limited liability company (the “Company”),
dated as of June 6, 2013, by and among the Company and the Members (the
“Agreement”).
W I T N E S S E T H
WHEREAS, in connection with the employment of Scott T. Parker (the “Executive”)
by Springleaf Holdings, Inc., it has been proposed that, among other things, (i)
Jay Levine and John Anderson each surrender to the Company for cancellation a
portion of their outstanding Series B Incentive Units (the “Surrender”), (ii)
each outstanding Series B Incentive Unit be reclassified as a “Series B-1
Incentive Unit” (the “Reclassification”), (iii) the Executive be awarded
newly-issued Series B-2 Incentive Units (as defined in the Amendment) (the
“Issuance”) and (iv) Messrs. Levine and Anderson sell to the Executive a portion
of their outstanding Series B Common Units.
WHEREAS, in connection with the foregoing, (i) the Board has approved each of
the Surrender, the Reclassification and the Issuance and (ii) the Board and the
Members holding a Majority Interest have determined to amend the Agreement in
accordance with Section 14.1 of the Agreement as set forth herein and have
adopted and approved the Amendment; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.The definition of “Series B Incentive Unit” is hereby amended and restated in
its entirety to read as follows:
““Series B Incentive Units” shall mean the Series B-1 Incentive Units and the
Series B-2 Incentive Units.”
2.The definition of “Aggregate Series B Incentive Unit Percentage” is hereby
amended and restated in its entirety to read as follows:
““Aggregate Series B Incentive Unit Percentage” shall mean a Member’s Aggregate
Series B-1 Incentive Unit Percentage or Series B-2 Incentive Unit Percentage, as
applicable.”
3.The following definitions are hereby added to Article I:
““Aggregate Series B-1 Incentive Unit Percentage” of a Member as of a specified
date shall mean the percentage determined by dividing (A) the aggregate number
of Series B-1 Incentive Units held by such Member as of such date by (B) 11,316.



--------------------------------------------------------------------------------





“Aggregate Series B-2 Incentive Unit Percentage” of a Member as of a specified
date shall mean the percentage determined by dividing (A) the aggregate number
of Series B-2 Incentive Units held by such Member as of such date by (B) 684.”
“Series B Second Priority Distributions” shall have the meaning set forth in
Section 6.5(b).
4.Clause (v) of Section 5.1(f) is hereby amended and restated in its entirety to
read as follows:
“(v) Each “Series B-1 Incentive Unit” shall represent a Series Interest in
Series B, shall be designated as a Series B-1 Incentive Unit of the Company, and
shall be entitled to the Distributions provided for in Sections 6.5(b) and
6.5(c). On or about the date hereof, the Series B-1 Incentive Units listed on
Schedule A, as may be updated from time to time to reflect the issuance of
additional Units or the Transfer, forfeiture or repurchase of Units, as provided
for in this Agreement, have been (or promptly will be) issued to the applicable
Management Member.
(vi) Each “Series B-2 Incentive Unit” shall represent a Series Interest in
Series B, shall be designated as a Series B-2 Incentive Unit of the Company, and
shall be entitled to the Distributions provided for in Section 6.5(c). On or
about the date hereof, the Series B-2 Incentive Units listed on Schedule A, as
may be updated from time to time to reflect the issuance of additional Units or
the Transfer, forfeiture or repurchase of Units, as provided for in this
Agreement, have been (or promptly will be) issued to the applicable Management
Member.”
5.Clause (iv) of Section 5.1(i) is hereby amended to add the following language
after the words “provided that”:
“(i) a Management Member’s right to receive Distributions with respect to the
Management Member’s Series B-2 Incentive Units shall immediately cease as of the
earliest of (A) the termination of the Management Member’s employment with SHI
and its Affiliates for any reason other than death, (B) the date the Management
Member gives or receives a notice of termination of such employment and (C) the
termination (or receipt of notice thereof) of the employment with SHI and its
Affiliates of each of the Messrs. Levine and Anderson for any reason other than
death, and (ii) the Series B-2 Incentive Units held by Scott T. Parker shall be
forfeited in the event that his employment agreement with SHI is terminated on
or prior to November 15, 2015; provided further that”
6.Section 6.5(b) is hereby amended to (i) replace each reference therein to
“Series B Incentive Units” with “Series B-1 Incentive Units,” (ii) replace each
reference therein to “Aggregate Series B Incentive Unit Percentages” with
“Aggregate Series B-1 Incentive Unit Percentages,” (iii) replace the reference
to “Series A Incentive Units” with “Series B-1 Incentive Units,” (iv) replace
the period at the end of the Section with “; and” and (v) add the following
language immediately prior to the proviso:
“until the aggregate amount distributed to holders of the Series B Common Units
and Series B-1 Incentive Units pursuant to Section 6.5(a) and this Section
6.5(b) equals $3,404,562,500 (the Distributions made pursuant to this Section
6.5(b) being referred to herein as “Series B Second Priority Distributions”)”
7.The following provision is hereby added as a new Section 6.5(c):
“Third, after Series B Second Priority Distributions shall have been made, (x)
82.5% of any subsequent Distributions shall be made to the holders of Series B
Common Units in accordance with their respective Aggregate Series B Common Unit
Percentages, (y) 16.5% of any such

2

--------------------------------------------------------------------------------



Distributions shall be made to the holders of Series B-1 Incentive Units in
accordance with their respective Aggregate Series B-1 Incentive Unit
Percentages; provided that to the extent the full 16.5% (or any amount of
distributions reallocated to the Series B-1 Incentive Units pursuant to the
proviso in clause (z) of this Section 6.5(c)) is not distributable hereunder due
to the outstanding Series B-1 Incentive Units representing less than 100% of the
total number of Series B-1 Incentive Units authorized, any remaining amounts
shall be distributed to the holders of the Series B Common Units in accordance
with their respective Aggregate Series B Common Unit Percentages, and (z) 1.0%
of any such Distributions shall be made to holders of Series B-2 Incentive Units
in accordance with their respective Aggregate Series B-2 Incentive Unit
Percentages; provided that to the extent the full 1.0% is not distributable
hereunder due to the outstanding Series B-2 Incentive Units representing less
than 100% of the total number of Series B-2 Incentive Units authorized, any
remaining amounts shall be distributed to the holders of the Series B-1
Incentive Units in accordance with their respective Aggregate Series B-1
Incentive Unit Percentages.”
8.The Membership Table included as Schedule A to the Agreement is hereby
replaced with the Membership Table attached hereto as Exhibit A.


9.The provisions (or portions thereof) of the Agreement which have not been
modified or amended by this Amendment shall remain in full force and effect.


10.This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to the principles of conflicts of laws
thereof.


11.In accordance with Section 14.1(d), this Amendment shall be binding on all
Members and Assignees, whether or not such Member or Assignee has executed the
Agreement or this Amendment.


12.This Amendment may be executed in two or more counterparts by the parties
hereto, each of which when so executed will be an original, but all of which
together will constitute one and the same instrument.
[The remainder of this page is intentionally left blank.]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by their respective officers thereunto duly as of the date first
above written.
COMPANY:


SPRINGLEAF FINANCIAL HOLDINGS, LLC




By: /s/ Randal A. Nardone
Name: Randal A. Nardone
Title:    President




MEMBER OF THE COMPANY
HOLDING A MAJORITY INTEREST:


FCFI ACQUISITION LLC




By: /s/ Randal A. Nardone
Name: Randal A. Nardone
Title:    President




MANAGEMENT MEMBERS


JAY LEVINE


/s/ Jay Levine




JOHN ANDERSON


John Anderson
/s/ Jack Erkilla, attorney in fact

4

--------------------------------------------------------------------------------

MEMBERSHIP TABLE                    EXHIBIT A        

Name & Address
(including fax number) of Member
Initial Capital Contribution to Series A
Initial Capital Contribution to Series B
Additional Capital Contributions to Series A
Additional Capital Contributions to Series B
Number of Series A Common Units and
Aggregate Series A Common Unit Percentage
Number of Series B Common Units and
Aggregate Series B Common Unit Percentage
Number of Series A Incentive Units and
Aggregate Series A Incentive Unit Percentage
Number of Series B-1 Incentive Units and Aggregate Series B-1 Incentive Unit
Percentage
Number of Series B-2 Incentive Units and Aggregate Series B-2 Incentive Unit
Percentage
FCFI Acquisition LLC
c/o Fortress Investment Group LLC
1345 Avenue of the Americas,
46th Floor
New York, NY 10019
(F) (212) 798-6120
Attn: Mr. Randal A. Nardone
E-mail: rnardone@fortress.com


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
(F)  (212) 735-2000
Attention:Gregory A. Fernicola
Joseph A. Coco
 
$1,280,000,000
 
 
 
1,280,000 Units;
99.9955%
 
 
 
AIG Capital Corporation
c/o American International Group, Inc.
80 Pine Street
New York, NY 10005
(F) (212) 425-2175
Attn: General Counsel


and the Observer, as from time to time appointed by AIG Capital
E-mail: Jeff.Swiatek@aig.com


with a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153
(F)  (212) 310-8007
Attention:Michael J. Aiello
Joseph T. Verdesca
$240,000,000
(Series A-1);
$80,000,000
(Series A-2)
 
 
 
240,000
(Series A-1);
80,000
(Series A-2);
99.994%
 
 
 
 
Jay Levine
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
$13.333.33
(Series A-1)
$48,226.983
13.422
(Series A-1)
0.004%
35.561
0.0028%
2,000 Units;
66.66%
7,544 Units;
66.66%
 
John Anderson
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
$6,666.76
(Series A-1)
$24,113.560
6.711
(Series A-1)
0.002%
17.781
0.0014%
1,000 Units;
33.33%
3,772 Units;
33.33%
 
Scott T. Parker
Address, e-mail and fax number as shown in the Company’s personnel records
 
 
 
$7,659.457
(deemed contribution attributable to purchased Units)
 
3.233
0.0003%
 
 
684 Units
100%





